                                                              Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 1 of 12




                                                        1    Christopher R. Houk, State Bar No. 20843
                                                             HOUK LAW FIRM, PLLC
                                                        2    1050 East Southern Avenue, Suite A-3
                                                        3    Tempe, AZ 85282
                                                             Telephone: 480.569.2377
                                                        4    Facsimile: 480.569.2379
                                                             chouk@houklawfirm.com
                                                        5
                                                             Attorneys for Diane Bonitatibus
                                                        6
                                                                                   IN THE UNITED STATES DISTRICT COURT
                                                        7
                                                        8                                  FOR THE DISTRICT OF ARIZONA

                                                        9
                                                        10       DIANE BONITATIBUS,                          Case No.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                              Plaintiff,
                                                        12
                                                                vs.                                                         COMPLAINT
                                                        13
               HOUK LAW FIRM, PLLC




                                                                                                                      (JURY TRIAL DEMANDED)
                                                        14
                                                                 New Image Auto Glass, LLC, an Arizona
                                                        15       Limited Liability Co., Rex Altree and
                                                                  John or Jane Doe Altree
                                                        16       spouse, and Martha Guevara
                                                        17       and John or Jane Doe Guevara,
                                                                 spouse.
                                                        18
                                                        19                      Defendants.
                                                        20
                                                        21            New Image Auto Glass, LLC (New Image), an Arizona corporation, failed to pay
                                                        22   overtime compensation in violation of the Fair Labor Standards Act of 1938 (FLSA), as
                                                        23   amended and codified at 29 U.S.C. § 201 et seq. Plaintiff Diane Bonitatibus submits this
                                                        24   Complaint for relief against the Defendant and Jury Trial Demand pursuant to Federal Rules of
                                                        25   Civil Procedure (FRCP), Rules 3, 7(a)(1), 8(a), 38(b), and 39(a).
                                                        26
                                                        27                                     JURISDICTION AND VENUE
                                                        28
                                                                                                   Page 1 of 11
                                                              Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 2 of 12



                                                                    1.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this is
                                                        1
                                                        2    a civil action against under the laws of the United States, namely brought under the FLSA.

                                                        3           2.      This Court has personal jurisdiction over New Image Auto Glass, LLC, an
                                                        4
                                                             Arizona limited liability company because each regularly transacts business in, has significant
                                                        5
                                                             and continuous contact with, and is domiciled in this District.
                                                        6
                                                        7           3.      Venue is proper under 28 U.S.C. § 1391(b). At least one Defendant resides in

                                                        8    this District, and all Defendants reside in the State in which the District is located. A substantial
                                                        9    part of the acts or omissions giving rise the claims asserted herein occurred in this District.
                                                        10
                                                                                                             PARTIES
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                    4.      At all relevant times, Plaintiff Diane Bonitatibus, is a citizen and resident of
                                                        12
                                                        13   Maricopa County, Arizona who was employed by Defendant as defined in 29 U.S.C. § 203(e)(1)
               HOUK LAW FIRM, PLLC




                                                        14   and as used in 29 U.S.C. § 207(a).
                                                        15
                                                                    5.      Defendant New Image is, and has been at all times relevant to this Complaint:
                                                        16
                                                                            A.     An Arizona Corporation authorized to conduct business in Arizona
                                                        17
                                                                                   within the jurisdiction of this Court and has a principal place of business
                                                        18
                                                        19                         is located at 480 N. 54th Street, Suite 1, Chandler, AZ 85226.
                                                        20                  B.     An “employer” as that term is defined in 29 U.S.C. § 203(d), and used in
                                                        21
                                                                                   29 U.S.C. § 207(a);
                                                        22
                                                                            C.     An “enterprise engaged in commerce or in the production of goods for
                                                        23
                                                        24                         commerce” as that term is defined in 29 U.S.C. § 203(r), (s);

                                                        25                  D.     Owned and managed by Defendant Rex Altree and managed by Martha
                                                        26                         Guevara.
                                                        27
                                                                    6.      Defendant Rex Altree is, and has been at all times relevant to this Complaint:
                                                        28
                                                                                                   Page 2 of 11
                                                              Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 3 of 12



                                                                          A.    An individual residing in Maricopa County, Arizona;
                                                        1
                                                        2                 B.    An “employer” as that term is defined in 29 U.S.C. § 203(d) and used in
                                                        3                       29 U.S.C. § 207(a);
                                                        4
                                                                          C.    Upon information and belief, lawfully married to Defendant John or Jane
                                                        5
                                                                                Doe Altree, whose name will be amended upon learning of the spouse’s
                                                        6
                                                        7                       identity, acting on behalf of their marital community; and

                                                        8                 D.    The President and CEO of New Image, acting on its behalf, whose duties
                                                        9
                                                                                included having a significant ownership interest with operational control
                                                        10
                                                                                of significant aspects of the company’s day to day functions, including
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12                      hiring and firing, the power to determine salaries, payroll, and the

                                                        13                      responsibility to maintain employment records. See Boucher v. Shaw, 572
               HOUK LAW FIRM, PLLC




                                                        14                      F.3d 1087, 1091 (9th Cir. 2009); “The overwhelming weight of authority
                                                        15
                                                                                is that a corporate officer with operational control of a corporation's
                                                        16
                                                                                covered enterprise is an employer along with the corporation, jointly and
                                                        17
                                                        18                      severally liable under the FLSA for unpaid wages.” Id. at 1094 (citations

                                                        19                      omitted).
                                                        20
                                                                   7.     Defendant Martha Guevara is, and has been at all times relevant to this
                                                        21
                                                             Complaint:
                                                        22
                                                        23                A.    An individual residing in Maricopa County, Arizona;

                                                        24                B.    An “employer” as that term is defined in 29 U.S.C. § 203(d) and used in
                                                        25
                                                                                29 U.S.C. § 207(a);
                                                        26
                                                        27
                                                        28
                                                                                               Page 3 of 11
                                                              Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 4 of 12



                                                                          C.      Upon information and belief, lawfully married to Defendant John or
                                                        1
                                                        2                         Jane Doe Guevara, whose name will be amended upon learning of the
                                                        3                         spouse’s identity, acting on behalf of their marital community; and
                                                        4
                                                                          D. The Chief Operating Office of New Image, acting on its behalf, whose duties
                                                        5
                                                                               included having operational control of significant aspects of the company’s
                                                        6
                                                        7                      day to day functions, including hiring and firing, the power to determine

                                                        8                      salaries, payroll, and the responsibility to maintain employment records. She
                                                        9
                                                                               was acting CEO for a period of time after the CEO’s injury in March 2020.
                                                        10
                                                                               See Boucher v. Shaw, 572 F.3d 1087, 1091 (9th Cir. 2009); “The overwhelming
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                               weight of authority is that a corporate officer with operational control of a
                                                        12
                                                        13                     corporation's covered enterprise is an employer along with the corporation,
               HOUK LAW FIRM, PLLC




                                                        14                     jointly and severally liable under the FLSA for unpaid wages.” Id. at 1094
                                                        15
                                                                               (citations omitted).
                                                        16
                                                                   8.     The John and Jane Doe Defendants are named solely because of Arizona’s
                                                        17
                                                        18   community property laws.

                                                        19                            Fact Allegations in Support of All Counts
                                                        20         9.     On December 27, 2018, Diane started with New Image as a Senior Executive
                                                        21
                                                             Assistant to Defendant CEO Rex Altree.
                                                        22
                                                                   10.    Diane’s job was secretarial, working in a way that did not involve more than
                                                        23
                                                        24   skillfully applying well established techniques, procedures, or standards established by the

                                                        25   company.
                                                        26         11.     50% of Diane’s workload included:
                                                        27
                                                                               i. Answering phone calls to the CEO,
                                                        28
                                                                                                  Page 4 of 11
                                                              Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 5 of 12



                                                                               ii. Answering own emails and CEO’s emails when appropriate as his
                                                        1
                                                        2                            assistant;

                                                        3                     iii. Answering CEO’s business cell phone text messages and phone calls
                                                        4
                                                                                     when appropriate as his assistant;
                                                        5
                                                                              iv. Organizing the CEO’s calendar;
                                                        6
                                                        7                      v. Minor accounting, including using QuickBooks to create invoices she

                                                        8                            sent to customers; the company accountant was ultimately responsible
                                                        9                            for the accounting functions of the company;
                                                        10
                                                                              vi. Printing predetermined paperwork for customers and credit card
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                                     receipts when customers came for their appointments;
                                                        12
                                                        13                    vii. Fielding calls directed to her desk phone and redirecting calls to the
               HOUK LAW FIRM, PLLC




                                                        14                           appropriate person on the team;
                                                        15
                                                                             viii. Ordering supplies for Rex’s chip repair company to be used to fulfill
                                                        16
                                                                                     orders for auto glass repair;
                                                        17
                                                                              ix. Ordering office supplies;
                                                        18
                                                        19                     x. Organizing office needs such as repairs and maintenance, but not
                                                        20                           deciding on the merchandise to be bought, stocked, and sold;
                                                        21
                                                                              xi. Filing;
                                                        22
                                                                              xii. Printing; and
                                                        23
                                                        24                   xiii. Organizing the CEO’s office set up.

                                                        25          12.    Diane spent the other 50% of her workday assisting the CEO in company-related
                                                        26   projects that the CEO directed, supervised, and controlled and performed secretarial duties
                                                        27
                                                             such as taking notes.
                                                        28
                                                                                                    Page 5 of 11
                                                              Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 6 of 12



                                                                    13.      Diane’s primary job duties were not exempt from the requirements of the FLSA.
                                                        1
                                                        2           14.      In the performance of her job duties,

                                                        3                 A. Diane was not allowed the exercise of independent discretion. She was at all times
                                                        4
                                                                             directed to perform her task according to guidelines set forth by her employer.
                                                        5
                                                                          B. The accounting work that Diane performed was occasional and infrequent. In
                                                        6
                                                        7                    completing the account tasks, Diane’s work was reviewed and edited by the

                                                        8                    company’s accountant. Diane did not control any budgeting or monitor any legal
                                                        9
                                                                             compliance issues that otherwise arise in accounting settings.
                                                        10
                                                                          C. Diane did not have authority to advise or provide consultation to the company’s
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12                   clients or the company itself.

                                                        13          15.      Diane did not have authority to make any hiring, firing, advancement, or
               HOUK LAW FIRM, PLLC




                                                        14   promotion decisions for other employees, unless directed by HR. For about three months,
                                                        15
                                                             Diane managed one part-time employee and one full time employee, both of whom performed
                                                        16
                                                             front desk secretarial duties. For the remainder of the time at the company, Diane managed
                                                        17
                                                        18   only the full time employee.

                                                        19                A. In managing the employee, Diane merely directed their work. She did not have
                                                        20
                                                                             authority to:
                                                        21
                                                                                 i. set and adjust their rates of pay and hours of work;
                                                        22
                                                        23                       ii. supervise their sales;

                                                        24                      iii. appraise their productivity to recommend change in their employment
                                                        25                          status;
                                                        26
                                                                                iv. handle employee grievances;
                                                        27
                                                                                 v. discipline employees;
                                                        28
                                                                                                     Page 6 of 11
                                                              Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 7 of 12



                                                                               vi. plan, determine, or apportion employee work;
                                                        1
                                                        2                     vii. control techniques used for work; or

                                                        3                     viii. provide for employee safety on site.
                                                        4
                                                                    16.    New Image initially paid Diane an hourly rate of $23.08 per hour.
                                                        5
                                                                    17.    In June 2019, Diane became a salaried employee and received a raise to $1,404
                                                        6
                                                        7    per week, or $35.10 per hour (with an annual salary of $73,008). As a salaried employee, Diane’s

                                                        8    job duties were essentially the same as before.
                                                        9           18.    On March 20, 2020, Diane took a 25% salary decrease to $1,050 per week, or
                                                        10
                                                             $26.25 per hour, in a company-wide pay cut to salaried employees during the Covid-19
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                             pandemic.
                                                        12
                                                        13          19.    In March 2020, Defendant Rex stopped coming into work due to an injury he
               HOUK LAW FIRM, PLLC




                                                        14   suffered. While Rex was out of the office recovering from his injury, Martha moved Diane to
                                                        15
                                                             work at the front desk. At the front desk, Diane’s duties remained the same except that she was
                                                        16
                                                             only occasionally assisted Rex in performing business projects. Diane worked the front desk
                                                        17
                                                             position until Rex returned to work after treatment in July 2020.
                                                        18
                                                        19          20.    In July 2020, Diane resumed her position as Rex’s assistant.
                                                        20          21.    Martha terminated Diane saying Diane was not “large” enough to support Rex’s
                                                        21
                                                             needs when he was in the office.
                                                        22
                                                                    22.    After becoming salaried, New Image was legally obligated to pay overtime hours,
                                                        23
                                                        24   and New Image benefitted from the overtime hours Diane worked.

                                                        25          23.    Since sometime after becoming salaried, Diane regularly worked for New Image
                                                        26   without being paid overtime compensation for all the hours she worked in excess of 40 hours
                                                        27
                                                             in a workweek.
                                                        28
                                                                                                  Page 7 of 11
                                                              Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 8 of 12



                                                                    24.      Defendants knew that federal law required them to pay their employees
                                                        1
                                                        2    performing non-exempt duties overtime wages for hours worked in excess of forty per week.

                                                        3           25.      Between September 2019 and August 2020 (a total of 52 weeks), Diane worked
                                                        4
                                                             an estimated 4.5 to 7.5 hours of overtime per week. This estimate includes the estimated 2.5
                                                        5
                                                             hours per week that New Image did not pay for lunch; Diane usually worked during her lunch
                                                        6
                                                        7    time, but New Image did not pay her for that time:

                                                        8                 A. Between September 2019 and March 2020, Defendants failed to pay Diane for
                                                        9                    the 7.5 hours per week of overtime that she estimated she worked during these
                                                        10
                                                                             30 weeks or $11,846.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                          B. Between April 2020 and July 2020, Defendants failed to pay Diane for the 4.5
                                                        12
                                                        13                   hours per week of overtime that she estimated she worked during these 17 weeks
               HOUK LAW FIRM, PLLC




                                                        14                   or $3,013.
                                                        15
                                                                          C. For August 2020, Defendants failed to pay Diane for the 5.5 hours per week of
                                                        16
                                                                             overtime that she estimated she worked during these 4 weeks or $866.
                                                        17
                                                        18                D. Defendants owe Diane a total of $15,725 for the time worked in overtime pay

                                                        19                   described in this Paragraph.
                                                        20
                                                                    26.      Diane was not paid any overtime wages at the required rate of one and a half
                                                        21
                                                             times her regular rate of pay for any of the hours worked in excess of 40 hours in each of the
                                                        22
                                                        23   weeks in Paragraph 25.

                                                        24          27.      Diane is entitled to recover her unpaid overtime compensation and an equal
                                                        25   amount as liquidated damages.
                                                        26
                                                                    28.      Diane is entitled to recover her attorneys’ fees incurred herein pursuant to 29
                                                        27
                                                             U.S.C. § 216.
                                                        28
                                                                                                    Page 8 of 11
                                                              Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 9 of 12



                                                                    29.       Defendants’ failure to pay Diane overtime wages for her work in excess of 40
                                                        1
                                                        2    hours per week was willful, intentional and without justification or authorization. As a result,

                                                        3    Defendants owe Diane $15,725 in liquidated damages.
                                                        4
                                                                    30.       The individual Defendants are personally liable for failing to pay Diane overtime.
                                                        5
                                                                    31.       Diane is entitled to recover her unpaid overtime compensation and an equal
                                                        6
                                                        7    amount as liquidated damages.

                                                        8           32.       Diane is entitled to recover her attorneys’ fees incurred herein pursuant to 29
                                                        9    U.S.C. § 216.
                                                        10
                                                                    33.       Under 29 U.S.C. § 211, Defendants are required to keep accurate employment
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                             records. For all relevant times, Defendants required Diane to clock in and out daily which
                                                        12
                                                        13   caused a record of the hours Diane worked.
               HOUK LAW FIRM, PLLC




                                                        14                                             Demand for Jury Trial
                                                        15
                                                                    34.       Diane demands a trial by jury pursuant to the Seventh Amendment of the United
                                                        16
                                                             States Constitution, and Federal Rule of Civil Procedure 38(b) and 39(a).
                                                        17
                                                                                                        Relief Sought
                                                        18
                                                        19          35.       Based upon the forgoing, Diane requests judgment and orders granting her the
                                                        20   following relief against the Defendants:
                                                        21
                                                                                                        Count One:
                                                        22                                       FLSA Overtime Violation
                                                                                                   29 U.S.C. § 201
                                                        23                                        (against all Defendants)
                                                        24
                                                                    36.       Diane repeats and re-alleges each allegation of this complaint as if fully set forth
                                                        25
                                                             in this claim.
                                                        26
                                                        27
                                                        28
                                                                                                     Page 9 of 11
                                                              Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 10 of 12



                                                                      37.    At all relevant times, New Image was an employer covered under the FLSA
                                                        1
                                                        2    pursuant to 29 U.S.C. § 201, et seq.

                                                        3             38.    At all relevant times, Diane was an employee covered under the FLSA.
                                                        4
                                                                      39.    Diane has consented in be a party in writing, pursuant to 29 U.S.C. § 216(b). See
                                                        5
                                                             below.
                                                        6
                                                        7             40.    New Image failed to pay Diane for approximately $15,725 of overtime worked.

                                                        8             41.    Diane is entitled to double the amount due ($31,450) under the FLSA because
                                                        9    New Image did not act in good faith and does not have any objectively reasonable grounds for
                                                        10
                                                             failing to pay Diane her normal hourly rate for all overtime hours.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                      42.    New Image’s conduct was willful.
                                                        12
                                                        13            43.    The individual defendants are personally liable for failing to pay Diane overtime.
               HOUK LAW FIRM, PLLC




                                                        14            44.    Diane is entitled to recover her unpaid overtime compensation and an equal
                                                        15
                                                             amount as liquidated damages.
                                                        16
                                                                      45.    Diane is entitled to recover her attorneys’ fees incurred herein pursuant to 29
                                                        17
                                                             U.S.C. § 216.
                                                        18
                                                        19            WHEREFORE, Diane requests Judgment against Defendants as follows:
                                                        20
                                                                      46.    For unpaid overtime wages;
                                                        21
                                                                      47.    For pre-judgment and post-judgment interest on the above amounts at the
                                                        22
                                                        23   highest legal rate;

                                                        24            48.    For liquidated damages;
                                                        25
                                                                      49.    For reasonable attorneys’ fees pursuant to 29 U.S.C. § 216(b);
                                                        26
                                                                      50.    For all costs of suit; and
                                                        27
                                                        28            51.    For such other and further relief as is proper and just.
                                                                                                    Page 10 of 11
                                                              Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 11 of 12



                                                                    Respectfully submitted this 23rd day of December, 2020.
                                                        1
                                                        2
                                                        3
                                                                                                        THE HOUK LAW FIRM
                                                        4
                                                        5                                  By     /s/ Christopher R. Houk
                                                        6                                         Christopher R. Houk
                                                                                                  Attorney for Diane Bonitatibus
                                                        7
                                                        8
                                                        9                                             Consent Form
                                                        10   I hereby consent to be a plaintiff in this case. I understand that this case is brought under the
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11   Fair Labor Standards Act, 29 USC § 201, et seq., in the above captioned matter.
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12
                                                                                          ______________________                   ________
                                                        13                                Diane Bonitatibus                        Dated
               HOUK LAW FIRM, PLLC




                                                        14
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                  Page 11 of 11
Case 2:20-cv-02471-ESW Document 1 Filed 12/23/20 Page 12 of 12
